DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
On January 28, 2021, the Examiner reached out to Applicants’ Representative with proposed Examiner’s claim amendments needed to place this application in condition for allowance.  On Friday, January 29, 2021, the Representative approved the Examiner’s Amendment, below, which cancels previously traversed and withdrawn/non-elected Group I claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election of Group II (claims 20-22, 28, 30-34, and 39-40), with traverse, in the reply filed on January 11, 2021, is acknowledged.
The traversal is on the ground(s) that the Examiner allegedly failed to justify Restriction and Election.  Applicants allege that the Examiner did not properly explain why/how Group I and II lack unity of invention.
Applicants allege that Groups I and II have unity of invention since each of Groups I and II contain the corresponding special technical feature:  each of Group I and II contain a tag “P”.  However, this is not found persuasive because the Examiner 6-100 hydrocarbon group wherein “L” has to provide a distance of at least 6 atoms between the tag “P” and “Z”.  In contrast, “L1” of claim 20 is a divalent C6-90 hydrocarbon group wherein “L1” provides a distance of at least 3 atoms between “P” and “X1”.  Moreover, none of the claims of Group I clearly and explicitly provide the required moiety:   
    PNG
    media_image1.png
    395
    690
    media_image1.png
    Greyscale
  according to Group II claim 20.  Moreover, “Z” of claim 1 can be anything (as broadly defined in claim 1).  Claim 3 also contains other embodiments that are distinct from the required moiety, above, of claim 20.

The rationale justifying the Restriction Requirement (showing no Unity of Invention between Groups I and II) also applies to the Election of Species Requirement under ‘371 practice.
Furthermore, concepts such as “serious search burden” (appearing in Remarks of 01/11/2021) do not apply to ‘371/national stage practice (but rather apply to practice under 35 U.S.C. 121).  As such, the Remarks about “serious search burden” do not apply to ‘371 practice.
For the reasons stated above, the Restriction Requirement and Election of Species Requirements from July 10, 2020 are each still deemed proper and are therefore each made FINAL.
A prior art and double patent search was conducted for Applicants’ elected species:  
    PNG
    media_image2.png
    174
    869
    media_image2.png
    Greyscale
  , as defined in page 4 of the Remarks of 01/11/2021, within the Registry and HCaplus 
The Examiner extended the prior art and double patent reference search to the full scope of independent claim 20 of Group II (per Markush search practice) within the Registry, HCaplus, and Casreact databases of STN (see “SEARCH 6” within the attached STN search summary).  This search retrieved no applicable prior art and double patent references.
Please note that the Examiner searched for prior art in the STN search transcripts of “SEARCH 5” and “SEARCH 6”.  Furthermore, the Examiner searched for the instant application’s assignee/owner name (Assignment Data Not Available) and inventor names in the STN search transcripts of “SEARCH 5” and “SEARCH 6” for double patent references.
The Election of Species Requirement of July 10, 2020, as it pertains only to elected Group II, is withdrawn, since the Group II claim 20 is free of the prior art and double patent art.  The Election of Species Requirement of 07/10/2020 is withdrawn as it pertains to non-elected Group I since Applicants agreed to cancel non-elected Group I claims (see Examiner’s Amendment, below).
Therefore, all elected Group II claims have been examined on the merits.
On January 29, 2021, Applicants’ Representative provided permission to cancel non-elected Group I claims 1-3, 41-44, 48, and 53 (see Examiner’s Amendment, below), which were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group I, there being no allowable 
Group I is not subject to rejoinder practice since Group I is drawn to a structurally distinct compound from Group II (see discussion, above, and in the July 10, 2020 Office Action paragraph 4 on page 4).
The Restriction Requirement of 07/10/2020 is rendered moot since Applicants voluntarily canceled non-elected Group I claims (see Examiner’s Amendment, below).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Current Status of 16/085,024
Claims 20-22, 28, 30-34, 36, and 39-40 have been examined on the merits.  Claims 20-21 and 28 are original.  Claims 22, 30-34, and 39-40 are currently amended.  Currently amended claim 36 was added into elected Group II by Applicants’ request (see Examiner’s Amendment, below).
Priority
Applicants identify the instant application, Serial #:  16/085,024, filed 09/14/2018, as a national stage entry of PCT/EP2017/056330, International Filing Date: 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2018, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Ochiana, Applicants’ Representative on January 29, 2021.
The application has been amended as follows:
Cancel non-elected Group I claims 1-3, 41-44, 48, and 53.  This removes the non-elected and withdrawn Group I claims paving the way to allowance.
In claim 36, strike “The compound of claim 1” and replace with -- The compound of claim 20 -- .  Applicants requested this further limitation of variable “P” for claim 20.  There is no new matter issue here since “P” of claim 20 is broad (drawn to “tag or label” and amended claim 36 now further defines “P” of claim 20.  Also, claim 1 variable “P” was a “tag or label”, equivalent to “P” of claim 20).
Strike “
    PNG
    media_image3.png
    850
    930
    media_image3.png
    Greyscale
 ” from claim 39 and replace with -- 
    PNG
    media_image4.png
    850
    930
    media_image4.png
    Greyscale
 -- , which adds commas separating each compound from the other and adds an -- or – separating the penultimate from the last compound in the list of compounds of claim 39.  These 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 20-22, 28, 30-34, 36, and 39-40 are allowable as written.
The reference ORTEGA (WO 2011/035941 A1), discloses the compound:  
    PNG
    media_image5.png
    325
    551
    media_image5.png
    Greyscale
 (Example 11 of page 96), wherein “D” is a C2alkylene-heterocycl (piperazine), which is further substituted; and each of Z1 and Z2 are -CH-; and each of “s” and “t” are 0.
However, ORTEGA is a close art, and not a prior art reference, since the –CF3 substituent is not permitted by either “X2” or “X1” of instant claim 20.  Furthermore, there is no substituent, including –CF3, in the above compound, that would satisfy the requirements of “L1” of instant claim 20 (divalent C6-90 hydrocarbon group, wherein “L1” provides a distance of at least three atoms between the tag “P” and “X1
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying ORTEGA to arrive at the instant invention of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625